AMENDMENT TO SEPARATION AGREEMENT, GENERAL RELEASE,
CONSULTING AGREEMENT, AND NON-COMPETITION, NON-DISCLOSURE
AND NON-SOLICITATION AGREEMENT


THIS AMENDMENT TO THE SEPARATION AGREEMENT, GENERAL RELEASE, CONSULTING
AGREEMENT, AND NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT
(“Amendment”), made and entered into this 17th day of October, 2007, by and
between Celadon Trucking Services, Inc. (the “Company” or “Celadon”) and Thomas
M. Glaser (“Glaser”) (hereinafter the Company or Celadon and Glaser are referred
to herein collectively as the “Parties”) hereby modify and supplement
the  Separation Agreement, General Release, Consulting Agreement, and
Non-Competition, Non-Disclosure and Non-Solicitation Agreement (“Agreement”)
entered into between the parties on or about the 25th day of July, 2007, as
provided herein.


WHEREAS, the Company and Glaser entered into the Agreement, which set forth the
terms and conditions of Glaser’s retirement and separation from the Company;
and,


WHEREAS, the parties agree that said Agreement should be amended to adjust some
of said terms and conditions as provided herein.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.           The Parties' Agreement is hereby amended by deleting Paragraph 6 B
of the Parties’ Agreement, and substituting the following paragraph in its
place. The purpose of this modification is to delay the date when the Company
will issue the vested shares of Celadon Group stock to Glaser from September 4,
2007 to August 3, 2009:


6.  
Equity Grants.



B.           Restricted Stock Grants.    Glaser has also been grantedand is
hereby: (1) 75% vested in 40,050 Restricted Stock Grants as referenced in
Restricted Stock Grant number 6 which was granted on October 30, 2003; and (2)
25% vested in 19,800 Restricted Stock Grants as referenced in Restricted Stock
Grant number 2 which was granted on January 12, 2006. The Company will permit
Glaser to acquire any of these Restricted Stock Grants, to the extent vested, in
accordance with the terms of the Plans and the related agreements or award
notices and he may retain such stock or sell the aforesaid stock on the open
market; provided, notwithstanding anything in the Plans and related agreements
or award notices to the contrary.  The Company will issue such vested shares of
Celadon Group stock on August 3, 2009, provided there have been no violations of
the Agreement or this Amendment.

--------------------------------------------------------------------------------


2.           The Parties' Agreement is hereby amended by deleting Paragraphs 10
D and E of the Parties’ Agreement, and substituting the following paragraphs in
their place. The purpose of these modifications is to permit Glaser to serve as
a director of the board of directors of Priority America Inc., clarify Glaser’s
permissible contacts with current employees of the Celadon Group of Companies
and to reduce the employment restrictions on Glaser after August 3, 2008:


10.           Non-Competition.   Glaser warrants and represents that for a
period of Twenty-Four (24) months from August3, 2007 that he will not, directly
or indirectly:


D.           Engage in any employment or business activity thatis in competition
or is reasonably expected to be in competition with the Celadon Group of
Companies or which performs services or sells goods or services which are
similar to those provided or sold by  the Celadon Group of Companies, except
that Glaser shall be free to participate in the transportation of materials
provided that they are not transported in dry van equipment at any time; Glaser
is permitted to accept a director position on the board of directors of Priority
America, Inc. (“Priority America”)  in and after October, 2007, provided that
neither Glaser nor Priority America make a public announcement of Glaser’s
appointment to its board of directors; and Glaser shall be permitted to be
employed in the trucking industry on and after August 3, 2008 except that he
will not be authorized to work for a dry van motor carrier until August 3,
2009.  However, the  exceptions set forth in this subsection 10 (D) shall have
no affect on subsections 10(A), 10(B), 10(C) or 10(E) in this section 10; or

 
E.           Solicit or attempt to hire, for himself or any otherperson, any of
the Celadon Group of Companies’ employees, independent contractors or to attempt
to or encourage any of the Celadon Group of Companies’ employees or independent
contractors to terminate their employment, or business relationship, with the
Celadon Group of Companies and will not have conversations with, or send, or
respond to, emails, voice mails, or text messages or communicate in any other
form or fashion with any current employee, contractor or agent of the Celadon
Group of Companies relating to any business dealings, performance results,
internal communications, personnel issues or “Proprietary Information” of the
Celadon Group of Companies. “Proprietary Information” is defined in section 9 of
the Agreement. However, Glaser shall not be prohibited from contacting current
employees of the Celadon Group of Companies on purely personal and non-business
matters.

2

--------------------------------------------------------------------------------


 
In the event of a conflict between the terms of this Amendment and any term,
condition or provision of the Agreement, the terms of this Amendment shall
govern, and the Agreement shall be modified accordingly.


All other provisions of the Agreement, not specifically changed by this
Amendment, shall remain in full force and effect and be binding upon the
parties.


This Amendment shall be effective on date first indicated above.




Celadon Trucking Services, Inc.
 
Thomas M. Glaser
         
By:
  /s/ Stephen Russell  
By:
  /s/ Thomas M. Glaser
Print:
Stephen Russell
 
Print:
Thomas M. Glaser
Title
CEO and Chairman of the Board
     




3